                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



Atwoyn T. Spencer,                                Case No. 19-cv-94 (PJS/SER)

              Petitioner,
v.                                                          ORDER

R. Marques,

              Respondent.


PATRICK J. SCHILTZ, United States District Judge

      The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the

Report and Recommendation were filed within the requisite time period. Accordingly, IT

IS HEREBY ORDERED that Petitioner Antwoyn T. Spencer’s Petition Under 28 U.S.C.

§ 2241 for Writ of Habeas Corpus by a Person in State Custody, (ECF No. 1), be

DISMISSED WITHOUT PREJUDICE.

Dated: August 19, 2019

                                                    s/Patrick J. Schiltz
                                                    PATRICK J. SCHILTZ
                                                    United States District Judge
